DETAILED ACTION
Applicants’ arguments, filed 25 July 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejection
In the previous office action, the instant claims were rejected on the grounds of new matter. See the previous office action mailed on 24 January 2022, pages 3-4. This rejection has been withdrawn in view of the amendment to claim 1 deleting the phrase “wherein the composition comprises a ratio of psyllium husk to binding agent of from about 7 to about 19.”
Additionally, the examiner notes that claim 26 and claims dependent thereon were rejected on the grounds of new matter as of the rejection on pages 3-4 of the prior office action mailed on 24 January 2022. Upon further review, the examiner now takes the position that claim 26 should not previously have been rejected on the grounds of new matter as it is an independent claim and has never recited the unsupported claim language in claim 1. 
As such, the examiner has withdrawn the rejection of claim 26, and claims dependent thereon, on the grounds that these claims should never have been rejected as being drawn to of new matter. This is because claim 26 and claims dependent thereon do not recite and have never recited the unsupported language that was previously recited by claim 1. 

Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-9, 22-24, 26-31 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niazi (US Patent 6,251,421) in view of Lieberman et al. "Pharmaceutical Dosage Forms: Tablets, Volume 1." Second Edition. Marcel Dekker Inc., New York, NY, 1989, pages i-xix and 1-593).
Niazi is drawn to an orally administrable pharmaceutical composition. Niazi teaches the following composition, as of Example 5, reproduced below.

    PNG
    media_image1.png
    353
    482
    media_image1.png
    Greyscale

As such, Niazi teaches chewable tablets comprising psyllium husk.
Niazi does not teach various additional ingredients required by the instant claims.
Liebermann et al. (hereafter referred to as Lieberman) is a book drawn to pharmaceutical tablet dosage forms. Chapter 8 of Lieberman is drawn to chewable tablets, as of Lieberman, starting on page 367.
As to the required binder, Lieberman teaches gelatin as a binder on page 106, Table 2, reproduced below, relevant line pointed out by the examiner.

    PNG
    media_image2.png
    583
    660
    media_image2.png
    Greyscale

The teaching of 1-5% gelatin overlaps with the required 1-4% gelatin. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 1, the claim requires a processing aid that is a high melting point fat. Lieberman teaches the following on page 558, relevant text reproduced below.

    PNG
    media_image3.png
    291
    743
    media_image3.png
    Greyscale

As such, Lieberman appears to teach stearic acids in concentrations ranging from about 2.5% to around 5% as a lubricant. As best understood by the examiner, stearic acid has the required melting point (in the range of about 68ºC). Additionally, the fact that stearic acid is taught to be a lubricant causes it to read on the required processing aid.
As to claim 1, the claim requires a carbohydrate in a specific percentage. Lieberman teaches the following carbohydrates such as dextrose, sucrose, and lactose in chewable tablets, as of Lieberman, page 385, relevant text reproduced below.

    PNG
    media_image4.png
    444
    1272
    media_image4.png
    Greyscale

As to claim 1, the claim requires a humectant. Lieberman teaches a humectant as of pages 522-523, wherein relevant text is reproduced below.

    PNG
    media_image5.png
    633
    768
    media_image5.png
    Greyscale

Additionally, none of the compositions of Lieberman appear to indicate that a starch is required.
Lieberman does not teach psyllium husk.
It would have been prima facie obvious for one of ordinary skill in the art to have included the gelatin binder, the stearic acid lubricant, the carbohydrate, and the humectant of Lieberman in the psyllium chewable tablet composition of Niazi. Niazi teaches a chewable tablet comprising psyllium. While Niazi does not teach various other inactive ingredients, Lieberman teaches common inactive ingredients known to be used in tablets, such as stearic acid lubricants, binding agents, carbohydrates, and humectants. As such, the skilled artisan would have been motivated to have included the ingredients of Lieberman to the composition of Niazi to have predictably formed a composition suitable as a tablet with a reasonable expectation of success. Generally, it is prima facie obvious to select a known material (the tableting materials of Lieberman) for incorporation into a composition (the psyllium husk chewable tablet of Niazi), based on its recognized suitability for its intended use (formation of a tablet). See MPEP 2144.07.
As to claim 1, the claim requires 15% to 25% psyllium husk. Niazi teaches an amount of psyllium husk of 2.5 grams per 6 grams of tablet, which is about 41-42%. This is higher than the range of about 15% to about 25% that is required by the instant claims. Nevertheless, the skilled artisan would have been motivated to have optimized and/or adjusted the concentration of psyllium husk in order to have modulated the therapeutic effect with a reasonable expectation of success. Generally, differences in concentration (e.g. of psyllium) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). In this case, the concentration of psyllium husk does not appear to be critical with the exception that the skilled artisan would have expected greater therapeutic effect from a greater amount of psyllium husk; however, this would have been expected as the therapeutic effect of pharmacologically active agents is generally known to increase with increasing concentration. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a soft chew tablet comprising psyllium husk have been taught by the prior art; as such, it would not have been inventive to have discovered the optimum or workable ranges of psyllium husk concentration via routine experimentation.
As to claim 1, the claim requires various concentrations of carbohydrate and humectant. Lieberman does not appear to teach the required concentrations. Nevertheless, generally, differences in concentration (e.g. of inactive ingredients) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. See MPEP 2144.05(II)(A). No adequate evidence of criticality appears to have been presented, at least because in view of the teachings of Niazi, there is no evidence that the concentrations of carbohydrate or humectant would have affected whether the psyllium husk is capable of being formulated as a chewable tablet. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of a tablet comprising a carbohydrate and a humectant has been taught by Lieberman. As such, it would not have been inventive for the skilled artisan to have discovered the optimum or workable concentration ranges of these ingredients via routine experimentation.
As to claim 1, the claim requires that the psyllium husk comprises an insoluble fiber portion and a soluble fiber portion. As best understood by the examiner, the psyllium husk in Niazi would have comprised both the soluble and insoluble fiber portions because there is no record of the removal of either portion. Additionally, Niazi teaches “psyllium husk”, not “psyllium seed gum” or “psyllium extract.”
As to claim 1, the claim requires a ratio of psyllium husk to binding agent of from about 7 to about 19. In the case wherein the psyllium husk is between 41-42%, as of Niazi, and the gelatin is 4% (which is in the range taught by Lieberman), this would appear to be a ratio of about 10-11. This ratio is within the claim scope. Nevertheless, generally, differences in concentration between the claimed invention and prior art will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. To the extent that the ratio of psyllium husk to binder is a concentration, this concentration does not appear to be critical because Niazi appears to be able to achieve a soft chew tablet regardless of the concentration.
As to claim 1, the claim requires a composition in the form of a gummy. Lieberman teaches “soft pills” and gums, as of Lieberman, page 367, first full paragraph, relevant text reproduced below.

    PNG
    media_image6.png
    255
    765
    media_image6.png
    Greyscale

This is understood to read on the required gummy.
As to claim 7, Niazi teaches 2.5 grams of psyllium husk per tablet, as of Example 5 of Niazi.
As to claim 8, Lieberman teaches various examples in which the ingredients are placed through a screen of a particular mesh size. For example, Lieberman teaches the following on page 356, relevant text reproduced below.

    PNG
    media_image7.png
    566
    465
    media_image7.png
    Greyscale

Elsewhere in the document, Lieberman teaches particles sized 100-120 mesh to give good mouthfeel, as of Lieberman, page 375, relevant text reproduced below.

    PNG
    media_image8.png
    159
    751
    media_image8.png
    Greyscale

100-120 mesh is a size of 125-149 microns. As such, in view of the teachings of Lieberman, the skilled artisan would have been motivated to have subjected the composition of Niazi to extrusion through a 125-149 micron screen in order to have predictably removed particles that result in unsatisfactory mouth feel and to have predictably achieved a satisfactory mouth-feel with a reasonable expectation of success.
 As to claim 9, Lieberman teaches the following on page 428, reproduced below.

    PNG
    media_image9.png
    220
    771
    media_image9.png
    Greyscale

The skilled artisan would have been motivated to have used fructose syrup as a sweetener to have predictably sweetened the composition of Niazi in order to have predictably improved palatability with a reasonable expectation of success.
As to claim 22, the claim requires a specific carbohydrate selected from a recited list of carbohydrates. Lieberman teaches the following carbohydrates such as dextrose, sucrose, and lactose in chewable tablets, as of Lieberman, page 385, relevant text reproduced in the rejection of claim 1 above.
As to claim 23, Lieberman teaches glycerin and propylene glycol as humectants, as of Lieberman, pages 522-523, wherein relevant text is reproduced in the rejection of claim 1 above.
As to claim 24, Niazi teaches additional ingredients that can be used as fibers such as cellulose, as of Niazi, column 1, lines 35-42, relevant text reproduced below.

    PNG
    media_image10.png
    148
    428
    media_image10.png
    Greyscale

As such, the skilled artisan would have been motivated to have combined one of the fiber ingredients in the above-reproduced paragraph with psyllium husk in order to have predictably increased bulking of colonic contents with a reasonable expectation of success. Combining prior art elements (e.g. psyllium husk and an additional fiber ingredient such as cellulose) according to known methods (e.g. by placement in a tablet) to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale A.
As to claim 26, this is an independent claim requiring specific amounts of psyllium husk, processing aid, carbohydrate, and humectant in specific amounts. This is taught by the combination of Niazi with Lieberman, see the rejection of claim 1 above. In addition, the claim requires the form of a gummy. Lieberman teaches the form of a gum, as of page 367, relevant text reproduced in the above rejection of claim 1. This is understood to read on the required gummy.
As to claim 27, Lieberman teaches 1-5% gelatin, as of Lieberman, page 106, Table 2, reproduced in the rejection of claim 1 above.
As to claim 28, Lieberman teaches citric acid, as of page 431, relevant text reproduced below.

    PNG
    media_image11.png
    392
    749
    media_image11.png
    Greyscale

As such, the skilled artisan would have been motivated to have included citric acid to have predictably strengthened flavor characteristics with a reasonable expectation of success. While Lieberman does not appear to teach the required amount of citric acid, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A). In this case, the general conditions of citric acid in a tablet to improve taste is taught by Lieberman; as such, it would not have been inventive for the skilled artisan to have determined the optimum or workable range of citric acid via routine experimentation.
As to claim 29, the claim requires a processing aid that is a high melting point fat. Lieberman teaches stearic acid on page 558, relevant text reproduced in the rejection above. Stearic acid is understood to have a melting point in the required range; see the rejection of claim 1 above.
As to claim 30, Niazi teaches granules on column 3 line 55. Said granules are understood to be agglomerations.
As to claim 31, Lieberman teaches particles sized 100-120 mesh to give good mouthfeel, as of Lieberman, page 375, relevant text reproduced in the rejection of claim 8 above. 100-120 mesh is a size of 125-149 microns. As such, in view of the teachings of Lieberman, the skilled artisan would have been motivated to have subjected the composition of Niazi to extrusion through a 125-149 micron screen in order to have predictably removed particles that result in unsatisfactory mouth feel with a reasonable expectation of success.
As to claim 34, Lieberman teaches 1-5% gelatin as a binder on page 106, Table 2, reproduced in the rejection of claim 1 above. This overlaps with the claimed range. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).


Response to Arguments Regarding Obviousness Rejection
In applicant’s response on 25 July 2022, page 5, bottom paragraph, applicant provided arguments regarding the previously applied obviousness rejection. Specifically, applicant argued that there is no motivation for the skilled artisan to have arrived at the claimed soft chewable composition in the form of a gummy. This is not persuasive. The composition of Niazi is soft chewable as of the title and abstract of Niazo. Also, Lieberman teaches formulating its composition in the form of a gum, which is understood to read on the required gummy. Therefore, the combination of Niazi in view of Lieberman is understood to teach all of the required elements of the instant claims. The skilled artisan would have been motivated to have combined Niazi in view of Lieberman to have formed a soft chewable composition in the form of a gummy for the reasons set forth above.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612